FILED
                             NOT FOR PUBLICATION                            NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEFFREY ANTHONY WOODFORK,                        No. 11-55358

               Plaintiff - Appellant,            D.C. No. 2:09-cv-06849-JVS-
                                                 AGR
  v.

AREF FAKHOURY, Warden; et al.,                   MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       California state prisoner Jeffrey Anthony Woodfork appeals pro se from the

district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action

for failure to exhaust administrative remedies as required by the Prison Litigation




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s dismissal for failure to exhaust. Sapp v.

Kimbrell, 623 F.3d 813, 821 (9th Cir. 2010). We affirm.

      The district court properly dismissed the action because Woodfork conceded

that he did not exhaust administrative remedies and failed to show that those

remedies were effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81,

85, 93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to administrative procedural rules); Sapp, 623 F.3d at 822 (exhaustion is

not required where administrative remedies are “effectively unavailable”).

      AFFIRMED.




                                          2                                     11-55358